DETAILED ACTION
 	1.	This action is in response to the amendment filed on 2/17/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Upon further review, the allowable subject matter in the previous office action mailed on 12/06/21 has been withdrawn with regards to claims 12 and 19-20. A new ground of rejection is applied in view of newly found prior art. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 12-13, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gourab et al. (US 5608595).
Regarding claim 12: Gourab et al. disclose a circuit (i.e. figures 1 and 3-4), comprising: 
a clamp network (i.e. 6 and 7) comprising a series of diodes having a first anode and a first cathode (i.e. anode and cathode of 6 and 7), the series of diodes comprising a first diode having a second anode and a second diode having a second cathode, the second cathode coupled to the second anode (i.e. see figures 1 and 4: having the diodes of 6 and 7 having the anodes and cathode electrically coupled in series); 
a first detector circuit (i.e. 11, 10) having a first detector input (i.e. input for diodes 6-7) and a second detector input (i.e. input for F2), the first detector input (i.e. input for diodes 6-7) coupled to the first anode (i.e. electrically coupled to anode of 6 or 7), the first detector circuit (i.e. 11, 10) comprising a switch network (i.e. 10) coupled (i.e. electrically coupled via resistor 8) to the first cathode and to the second cathode (i.e. first and second cathodes of 6 or 7); and 
a second detector circuit (i.e. 9, 13) having a third detector input (i.e. input for SC, Vin, or F1) and a detector output (i.e. output at Ss2), the third detector input (i.e. input for SC, Vin, or F1) coupled (i.e. electrically coupled via the circuit components of circuit 100) to the first cathode (i.e. cathode of 6 or 7) and the detector output (i.e. output at Ss2) coupled (i.e. electrically coupled via the circuit components of circuit 100) to the second detector input (i.e. input for F2).
 	Regarding claim 13: (i.e. figures 1 and 3-4) wherein the clamp network is configured to clamp a voltage (i.e. voltage of 6-7) between the first cathode and the first anode (i.e. cathode and anode of 6-7) to a first clamp voltage in response to a trigger signal (i.e. signal to 10) turning on the switch network (i.e. turns 10 on by signal from 11) to couple (i.e. electrically coupled) the second cathode to the first cathode (i.e. cathodes of 6-7), and to a second clamp voltage while the switch network (i.e. turns 10 of by signal from 11) is turned off based on the trigger signal (i.e. signal to 10), and the second clamp voltage being greater than the first clamp voltage (i.e. Col. 12 and 13).
 Regarding claim 17: (i.e. figure 3: 17, 1) further comprising a power transistor coupled between the first cathode and to the first anode, the power transistor a control input, the circuit further comprising a resistor coupled between the control input and the first anode.
	Regarding claim 19: Gourab et al. discloses (i.e. figures 1 and 3-4) a system comprising: 
 	a power transistor (i.e. 1) having a first current terminal and a second current terminal (i.e. terminals of 1); 
 	a clamp network (i.e. 6, 7) coupled (i.e. electrically coupled) to the first current terminal and to the second current terminal (i.e. terminals of 1), the clamp network (i.e. 6, 7) comprising a series of diodes (i.e. 6, 7) coupled between the first current terminal and the second current terminal (i.e. terminals of 1), the series of diodes (i.e. 6, 7) comprising a first diode coupled (i.e. electrically coupled) to the first current terminal (i.e. first terminal of 1 for E) and a second diode coupled (i.e. electrically coupled) to the second current terminal (i.e. second terminal of 1 for C), 
 	and a detector circuit (i.e. 11, 10) coupled (i.e. electrically coupled) to the first current terminal and to the second current terminal (i.e. terminals of 14).
 	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gourab et al. (US 5608595) in view of Iwamizu (US 20190286181).
Regarding claim 18: Gourab et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the power transistor is a field effect transistor having a drain, a source, and a gate, the drain coupled to the first cathode, the source coupled to the first anode, and the gate coupled to the control input, the first clamp voltage being less than a breakdown voltage of the field effect transistor.
 	Iwamizu disclose a device comprising (i.e. figure 1) the power transistor is a field effect transistor having a drain, a source, and a gate, the drain coupled to the first cathode, the source coupled to the first anode, and the gate coupled to the control input, the first clamp voltage being less than a breakdown voltage of the field effect transistor.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Gourab et al.’s invention with the device as disclose by Iwamizu, because a case where a MOSFET is used as the power semiconductor element. However, an IGBT or a freewheeling diode may be used as the power semiconductor element for clamping to reduce heat. 

Allowable Subject Matter
8.	Claims 1-11 are allowed.

9.	Claims 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Reason for Allowance
10.	The following is an examiner’s statement of reasons for allowance: In regards to claim 1, the prior art fails to disclose a filter coupled to a second node, the filter configured to filter a detected first pulse signal to produce a filtered pulse signal; and a timer, configured to produce a trigger signal for a time period based on the filtered pulse signal.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838